Case 1:21-cv-10952-LTS Document 40-3 Filed 09/10/21 Page 1 of 2




               EXHIBIT C
      Case 1:21-cv-10952-LTS Document 40-3 Filed 09/10/21 Page 2 of 2




                               City of Boston, Massachusetts
                                     Office of the Mayor
                                        KiM JANEY



                                                      May 27, 2021

By Electronic Mail

Commissioner Dennis A. White
9 Rae Circle
Randolph, MA 02368

       RE: Administrative Leave Conditions

Dear Commissioner White:

       While on administrative leave, you have conducted yourself in a manner
inconsistent with the usual requirements of such leave including being present on
Boston Police Department (“BPD”) property on a number of occasions. Therefore, |
want to make clear to you that while you are on administrative leave you are not to be
in Boston Police Department (“BPD”) Headquarters or on any other property of the
BPD. Further, I expect you to return all BPD property, including your access card,
car, keys, phone, laptop, etc. Note also that your access to BPD’s email will be
disabled.

       Should you have any questions please direct them to Henry Luthin,
Corporation Counsel.

                                                      Sincerely,




Enclosures

cc:    Nicholas B. Carter, Esquire
       Personnel File




              OME CITY HALL SQUARE   | BOSTON, MA 02201 | BOSTON.GOVY | 617-635-
                                             4500
